EXHIBIT 10.1.4

 

BEACON POWER CORPORATION

 

NON-QUALIFIED STOCK OPTION AGREEMENT

Granted Under Third Amended And Restated 1998 Stock Incentive Plan

 

This Agreement, dated _______ (the "Grant Date"), is between Beacon Power
Corporation (the “Company”) and ________ (the “Optionee”) a _________ of the
Company. Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Plan (as defined below).

 

1.             Grant of Option. This Agreement evidences the grant by the
Company to the Optionee, of an option to purchase, in whole or in part, on the
terms provided herein and in the Company's Third Amended and Restated 1998 Stock
Incentive Plan (the "Plan"), the shares (the "Shares") of common stock, $0.01
par value per share, of the Company ("Common Stock") at an exercise price per
share, as set forth below:

 

Shares:

Exercise Price:

 

$

 

Unless earlier terminated, this option shall expire one day before the 10th
anniversary of the Grant Date (the "Final Exercise Date"). It is intended that
the option evidenced by this Agreement shall be a non-qualified stock option and
not an "incentive stock option" within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended. Except as otherwise indicated by the
context, the term "Optionee", as used in this option, shall be deemed to include
any person who acquires the right to exercise this option validly under its
terms.

 

2.             Vesting Schedule. Subject to the other terms of this Agreement
regarding the exercisability of this option, the Shares covered by this option
shall vest and become exercisable as follows:

 

Number of Shares

 

Date

Newly vested on the indicated date

Cumulative Vested

 

 

 

 

 

 

 

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under this Agreement or the Plan.

 

3.

Exercise of Option .

 

(a)            Form of Exercise. Each election to exercise this option shall be
in writing, signed by the Optionee, and received by the Company at its principal
office, accompanied by a copy of this agreement and by payment in full as
provided below. The Optionee may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than 100 whole shares. Payment shall be as
follows:

 

(i)

in cash or by check, payable to the order of the Company;

 

(ii)           in the sole discretion of the authorized administrator of the
Plan, (A) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price or (B) delivery by the Optionee to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price;

 

 



 

 

(iii)           at such time as the Common Stock is registered under the
Exchange Act, delivery of shares of Common Stock owned by the Optionee valued at
Fair Market Value, which Common Stock was owned by the Optionee at least six
months prior to such delivery;

 

(iv)           to the extent permitted by the authorized administrator of the
Plan, in its sole discretion, by payment of such other lawful consideration as
the authorized administrator of the Plan may determine; or

 

(v)

any combination of the above permitted forms of payment.

 

A certificate or certificates for the Common Shares purchased shall be issued by
the Company after the exercise of the option and payment therefor, including the
provision for any federal and state withholding taxes, and other applicable
employment taxes.

 

(b)

Termination of Option upon Termination of Service Provision, Death or
Disability.

 

(i)           For Reasons other than Breach of Conduct, death or disability.
Upon the termination of Optionee’s service provision to the Company for any
reason other than a Breach of Conduct (as defined in subparagraph (iii) below)
or death or disability, any portion of this option that is not vested as
described in Section 2 hereof shall immediately terminate, and any portion that
vested before the service provision termination date shall continue to be
exercisable until the Final Exercise Date.

 

(ii)         Death or disability. If termination of service provision is by
reason of death or disability, any portion of this option which is not vested
before such termination of service provision shall immediately terminate.
However, no portion of the option is exercisable after the Final Exercise Date.

 

(iii)        Breach of Conduct. In the event of a Breach of Conduct by Optionee
at any time while providing service to the Company or within two years after
termination of service provision, any portion of this option which has not been
exercised by the time of such Breach, whether or not vested under Section 2,
shall immediately terminate upon written declaration by the authorized
administrator of the Plan. Such declaration shall be communicated in writing to
the Optionee. In addition, upon a Breach of Conduct, the Company may, in its
sole discretion, by written notice demand that any or all stock certificates for
Common Shares acquired pursuant to the exercise of this option, or any profit
realized from the sale or transfer of such Common Shares, be returned to the
Company within five (5) days of receipt of such notice, and any exercise price
paid by the Optionee shall be returned to Optionee by the Company immediately
thereafter, without interest. The Company shall be entitled to reimbursement of
reasonable attorney fees and expenses incurred in seeking to enforce its rights
under this paragraph.

 

“Breach of Conduct” shall mean activities which constitute a serious breach of
conduct as determined by the authorized administrator of the Plan in its sole
discretion, including, but not limited to: (i) the disclosure or misuse of
confidential information, trade secrets or other intellectual property of the
Company or third parties who have disclosed such information, secrets or
intellectual property to the Company or a company that controls, is controlled
by or is under common control with the Company (collectively, an “Affiliate”);
(ii) activities in violation of the policies of the Company or any Affiliate,
including without limitation, the Company’s insider trading policy; (iii) the
violation or breach of any material provision in any applicable contract or
agreement between the Optionee and the Company (or an Affiliate), including, for
example, a violation or breach which is grounds for discharge for cause; (iv)
engaging in conduct relating to the Optionee’s service provision for which
either criminal or civil penalties have been sought; (v) engaging in activities
which adversely affect or which are contrary or harmful to the interests of the
Company or Affiliate, or (vi) in the event that the Optionee and Company have
not signed a noncompetition agreement (which therefore otherwise would govern
issues of noncompetition), engaging in competition with the Company or any
Affiliate during service provision or within one (1) year following termination
of service provision to the Company or Affiliate. The determination of Breach of
Conduct shall be determined by the authorized administrator of the Plan in good
faith and in its sole discretion.

 

 

 



 

 

4.             Withholding. No Shares will be issued pursuant to the exercise of
this option unless and until the Optionee pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes required by law to be withheld in respect of this
option.

 

5.             Nontransferability of Option. This option may not be sold,
assigned, transferred, pledged or otherwise encumbered by the Optionee, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Optionee, this option shall be
exercisable only by the Optionee.

 

6.             Provisions of the Plan. This option is subject to the provisions
of the Plan, a copy of which Optionee hereby acknowledges receiving with this
option.

 

7.             No Right to Continued Board Membership, Etc. This option shall
not confer upon the Optionee any right with respect to continuance on the Board
of Directors, nor shall it interfere in any way with the right of the Company to
terminate the Optionee’s service on the Board at any time.

 

8.             Compliance with Law and Regulations. This option and the
obligation of the Company to sell and deliver shares hereunder shall be subject
to all applicable federal and state laws, rules and regulations and to such
approvals by any government or regulatory agency as may be required. The Company
shall not be required to issue or deliver any certificates for shares of Common
Stock prior to (a) the listing of such Common Stock on any stock exchange on
which the Common Stock may then be listed, and (b) the completion of any
registration or qualification of such Common Stock under any federal or state
law, or any rule or regulation of any government body which the Company shall,
in its sole discretion, determine to be necessary or advisable. Moreover, this
option may not be exercised if its exercise, or the receipt of Common Stock
pursuant thereto, would be contrary to applicable law.

 

9.             Notices. Any notice hereunder to the Company shall be addressed
to it at its principal business office, 234 Ballardvale Street, Wilmington, MA
01887 and any notice hereunder to the Optionee shall be sent to the address
reflected on the payroll records of the Company, subject to the right of either
party to designate at any time hereafter in writing some other address.

 

10.          Delaware Law to Govern. This Agreement shall be construed and
administered in accordance with and governed by the laws of Delaware.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument, as of the date first set forth above.

 

Optionee:

 

_______________________________

Signature

 

_______________________________

Address

BEACON POWER CORPORATION

 

 

By: _______________________________

Signature

 

 

 

 

 

 

 